Case 5:19-cv-02427-JWH-MAA Document 52 Filed 07/15/21 Page 1 of 1 Page ID #:241



   1
                                                                         J S -6
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JAMES SALZBRUNN,                       Case No. 5:19-cv-02427-JWH-MAA
  12                        Plaintiff,
  13                                           JUDGMENT
              v.
  14
        COUNTY OF RIVERSIDE et al.,
  15
  16                        Defendants.

  17
  18         Pursuant to the Order Accepting Findings and Recommendations of United
  19   States Magistrate Judge,
  20         IT IS ADJUDGED that the Complaint and entire action are DISMISSED
  21   without prejudice.
  22         IT IS SO ORDERED.
  23
  24   DATED: July 15, 2021
                                                   JOHN W. HOLCOMB
  25                                         UNITED STATES DISTRICT JUDGE
  26
  27
  28
